Citation Nr: 1629038	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-36 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently rated noncompensable.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 1976 the Veteran filed a claim for service connection for hemorrhoids.  In a June 1976 rating decision, the RO granted service connection for hemorrhoids and assigned a noncompensable disability rating.  The Veteran did not appeal this rating decision.  Then, in February 2006 the Veteran filed a claim for an increased disability rating for his hemorrhoids based on worsening symptoms.  In a June 2009 rating decision, the RO continued a noncompensable disability rating for hemorrhoids.  The Veteran timely appealed this rating decision. 

In the Veteran's substantive appeal VA Form 9, dated August 2010, the Veteran indicated that he only wants to appeal the noncompensable disability rating for hemorrhoids issue in the June 2009 rating decision.  Thus, the issue of new and material evidence to reopen a claim for entitlement to service connection for a digestive disorder, also addressed in the June 2009 rating decision, is not on appeal before the Board.  See 38 C.F.R. § 20.202 (2015) (allowing substantive appeal to specifically indicate issues being appealed).

In addition, the Veteran requested a Central Office hearing before a Veterans Law Judge.  See August 2010 VA Form 9.  A letter dated May 2016 notified the Veteran that he was scheduled for a hearing in June 2016.  However, the Veteran did not appear for the hearing.  Thus, the Board finds that the Veteran, in effect, withdrew his hearing request by not appearing at the scheduled videoconference hearing and not requesting rescheduling prior to the date of the hearing or offering any reason for not appearing for the hearing.  He also did not submit a motion for a new hearing within 15 days from the date of the scheduled hearing.  Therefore, this claim will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d) (2015).
FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's hemorrhoids disability was accompanied with persistent bleeding and secondary anemia throughout the appeal period.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 20 percent rating for hemorrhoids throughout the pendency of the claim have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Clams Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  

In this case, VA provided adequate notification about the information and evidence necessary to substantiate the claim in a February 2009 and April 2009 letters. Specifically, the letters advised the Veteran of the evidentiary requirements for an increased rating.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  These letters also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify was satisfied.

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including VA medical records. 

The April 2009 VA examination report indicates that the Veteran is receiving Social Security Disability benefits.  There is, however, no indication that the disability determination is based on the Veteran's hemorrhoids or that there are any records relating to the disability determination that contain non-cumulative, relevant information relating to the claim for an increased rating for hemorrhoids.  Consequently a remand for the RO obtain these records would create additional burdens on VA's adjudication system with no additional benefits flowing to the Veteran, and is therefore not warranted.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records"); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (indicating that there is a relevancy requirement in 38 C.F.R. § 3.159(c) with regard to Federal Departments or agencies other than VA); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (remand not warranted where it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran). 

VA provided an adequate medical examination for the Veteran's increased rating claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For the reasons indicated in the discussion below, the April 2009 VA examination was adequate.  The examination report includes responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the Veteran, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is currently assigned a noncompensable disability evaluation for hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

Diagnostic Code 7336 provides for a noncompensable evaluation where external or internal hemorrhoids are mild or moderate.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  The maximum schedular 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 38 C.F.R. § 4.114, Diagnostic Code 7336.

In a February 2009 claim for compensation, the Veteran claimed that his hemorrhoid symptoms worsened and that he is entitled to a compensable evaluation.

The Veteran was afforded a VA examination in April 2009.  He claimed that constipation aggravated his hemorrhoids and reported a history of hemicolectomy with colostomy for incontinent of the stool.  On physical examination, an anoscopy and endoscopy showed grade 1 hemorrhoids and tissue indicative of old hemorrhoids, but no bleeding.  The examiner diagnosed hemorrhoids.

VA treatment records show lower gastrointestinal bleeding.  In January 2011, March 2012, June 2012, and October 2012 the Veteran was admitted to a hospital to treat hematochezia (rectal bleeding).  A January 2011 colonoscopy showed rectal bleeding with grade 1 internal hemorrhoids.  March 2012 treatment notes show complaints of increased rectal bleeding.  A colonoscopy was performed that showed multiple ulcers that bled on contact and grade 2 internal hemorrhoids.  Procedural history noted that the Veteran had symptomatic anemia attributed to radiation therapy for prostate cancer and significant iron deficiency anemia.  June 2012 treatment notes show unknown rectal bleeding.  Upon admission, an esophagogastroduodenoscopy and sigmoidoscopy showed no evidence of active bleeding.  In October 2012 he was admitted for bright red rectal bleeding and found to have ischemic ulcers.  In addition, the Veteran received treatment for rectal bleeding in April 2012 and November 2012.  September 2013 treatment notes show complaints of gastrointestinal bleeding, as such, a colonoscopy was performed that showed inflammation and small external hemorrhoids, but no bleeding.  

After a review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture for hemorrhoids more closely approximates the criteria for a 20 percent rating under Diagnostic Code 7336.  Throughout the pendency of the claim, the hemorrhoid disability was manifested by persistent bleeding and anemia.  Post-service treatment records show hemorrhoids accompanied with rectal bleeding and a history of anemia.  Notably, the Veteran has multiple hospitalizations in January 2011, March 2012, June 2012, and October 2012 to treat rectal bleeding.  Colonoscopies showed rectal bleeding with grade 1 or grade 2 internal hemorrhoids.  See January 2011 and March 2012 VA treatment records.  The Veteran also received treatment for complaints of rectal bleeding in April 2012, October 2012, and September 2013.  This disability picture closely approximates hemorrhoids with persistent bleeding, which are symptoms contemplated in the 20 percent rating criteria.  

A 20 percent rating also requires that hemorrhoids are manifested with secondary anemia or fissures.  The criteria specifically include the conjunctive "with," so that hemorrhoids must be present in conjunction with anal fissures (or anemia) in order to meet the criteria for the 20 percent schedular rating under Diagnostic Code 7336.  During the rating period, VA treatment records show that the Veteran has iron deficiency anemia, and symptomatic anemia attributed to radiation therapy for colon cancer.  See March 2012 VA treatment records.  However, the treatment records are unclear whether one or both of these anemia conditions are secondary to the Veteran's service connected hemorrhoids or non-service connected colon cancer.  The Board notes that when it cannot differentiate between the effects of a service-connected and non-service connected disorder, it must attribute the effects to the service-connected disability.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (Board erred in failing to discuss or assess the separate effects of claimant's service-connected and non-service-connected disabilities and whether, standing alone, his service-connected disabilities warranted an award); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when effects of service-connected and non-service-connected disabilities cannot be separated, reasonable doubt requires that the signs and symptoms should be attributed to the service-connected disabilities).  Thus, because the evidence shows hemorrhoids with persistent bleeding and secondary anemia during the rating period, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 20 percent rating under Diagnostic Code 7336 are met throughout the pendency of the claim.  38 C.F.R. §§ 4.3, 4.7. 

Finally in this regard, as the Veteran's hemorrhoids are rated under a diagnostic code that specifically applies to this disability, DC 7336, rating by analogy is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy").  

Extraschedular and TDIU 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  The discussion above reflects that the symptoms of bleeding, anemia, tissue, and recurrence from the Veteran's hemorrhoids disability are fully contemplated by the applicable rating criteria.  All of the symptoms are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for hemorrhoids is therefore not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected hemorrhoids, either alone or in combination with other service-connected disabilities, render him unable to obtain or maintain substantially gainful employment.  The April 2009 examination report indicates that for the prior two to five years the Veteran was unemployed due to the effects of hemicolectomy with colostomy for incontinence of stool, but not through his rectum.  The examiner noted that the Veteran has not defecated via his rectum since 2006.  To this regard, the Board notes that the record contains evidence of rectal bleeding as a symptom of the Veteran's service-connected hemorrhoids disability.  Moreover, the Veteran has not attributed his unemployability to his hemorrhoids disability.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with his claim for entitlement to an increased initial rating for hemorrhoids.

ORDER

A rating of 20 percent, but no higher, for hemorrhoids is granted throughout the pendency of the claim, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


